NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 6, 2014*
                                Decided February 6, 2014

                                          Before

                            DIANE P. WOOD, Chief Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12-3630

GREGORY J. TURLEY,                                 Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                          No. 09-829-SCW

DAVE REDNOUR, et al.,                              Stephen C. Williams,
    Defendants-Appellees.                          Magistrate Judge.

                                        ORDER

       Gregory Turley, a longtime inmate at Menard Correctional Center, sued a
number of prison employees under 42 U.S.C. § 1983 alleging that they had retaliated
against him for filing grievances and lawsuits protesting conditions at the facility. His
complaint packages together a hodgepodge of incidents with no apparent connection,
but Turley insists that all of those incidents are connected by a grand conspiracy among
the defendants. At summary judgment, however, Turley did not dispute the


       *
          After examining the briefs and the record, we have concluded that oral argument
is unnecessary. The appeal thus is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12-3630                                                                        Page 2

defendants’ evidence that their actions were taken independently of any retaliatory
motive. We thus affirm the grant of summary judgment for the defendants.

       According to Turley, the defendants began targeting him in August 2009 when
he wrote Jeanette Cowan, a grievance officer at Menard, complaining that he was
“under attack by personnel” at Menard and announcing his “intention to go to
Protective Custody” because he feared for his life. Attached to his letter were two
grievances dated the previous month. The first grievance concerned Turley’s accusation
that grievance counselors Frank Lawrence and Jay Hamilton, along with one of their
supervisors, Betsy Spiller, had kept him from getting a prison job even though less-
qualified inmates had received job assignments. In the second grievance, Turley
maligned the education and professional expertise of prison staff, and complained of a
multi-year conspiracy to keep him confined to his small cell for excessive periods.

       Two days after Turley sent Cowan the letter, a guard gathered many of his
belongings and moved him to protective custody in a cell away from the general
population. Turley insists that Cowan, Spiller, and Major Dave Rednour conspired to
transfer him and did not give him an explanation or an opportunity for a hearing.

       A few days after the transfer, Turley received a disciplinary report from
Marc Quillman, a guard, accusing him of misusing property, insolence, intimidation,
and making threats. Quillman’s report recounts that Turley shouted expletives and
threw a roll of toilet paper at him while he was distributing supplies to the inmates. The
report identifies another guard, Michael Schnicker, as a witness. In contrast, Turley says
that Quillman was not even working in his area of the cellhouse that day, and that the
guards fabricated the incident to strike back at him for being a “snitch” and “litigator.”
After a hearing on the disciplinary report, Turley was found guilty of the infraction and
moved to disciplinary segregation in a different cellhouse.

       After that, in early September 2009, Menard’s Chief of Internal Affairs contacted
Turley about a list of “declared enemies” that Turley had sent him. That list includes 54
prison employees. After the meeting, says Turley, he was waiting in a holding area to be
escorted back to his cell when a third guard, Donald Lindenberg, shouted obscenities at
him and twice slammed the steel gate of the holding area with such force that the noise
caused temporary deafness and a severe headache. Lindenberg is one of the Menard
employees on Turley’s list of enemies.
No. 12-3630                                                                           Page 3

        The district court initially denied Turley’s request to proceed in forma pauperis
on the understanding that he already had incurred three “strikes,” see 28 U.S.C.
§ 1915(g), but we vacated that dismissal after clarifying circuit precedent concerning
when prior litigation constitutes a strike, Turley v. Gaetz, 625 F.3d 1005, 1012–13 (7th Cir.
2010). On remand the district court screened Turley’s complaint, see 28 U.S.C. § 1915A,
and dismissed several claims that are not relevant to this appeal. The court allowed him
to proceed with his claim that Lawrence, Hamilton, and Spiller had retaliated against
him by thwarting his effort to land a prison job, but a magistrate judge, presiding by
consent, later dismissed that claim after accepting the defendants’ argument that Turley
had failed to exhaust his administrative remedies, see 42 U.S.C. § 1997e(a). The judge
thought that Turley had failed to assert in a grievance that he was improperly denied a
job. The district court also allowed Turley to proceed with his claims that Cowan,
Spiller, and Rednour had retaliated against him by moving him to protective custody,
that Quillman and Schnicker likewise had engaged in retaliation by lodging the
disciplinary report, and that Lindenberg too was retaliating when he slammed the gate.
The magistrate judge granted summary judgment for the defendants on those claims.

       On appeal Turley argues that the magistrate judge should not have dismissed his
claim that he was denied a job assignment as retaliation because, Turley insists, he did
include that allegation in one of his grievances. Turley is correct; the magistrate judge
misstated that none of his grievances dealt with the denial of a job assignment. One of
the grievances that Turley attached to his letter to Cowan accuses Lawrence, Hamilton,
and Spiller of preventing him from obtaining a job. But the judge’s mistake gets Turley
nowhere because he admittedly relies on speculation in asserting that these defendants
harbored a retaliatory motive when they made job assignments. At his deposition
Turley acknowledged that a job at Menard is a privilege and that too few jobs exist for
all inmates. He conceded that his belief that the defendants had engaged in retaliation
rests entirely on the fact that he was not assigned a job. That inference is not reasonable.
Turley had the opportunity to develop evidence but did not, and his speculation about
why he did not get a job would not have defeated summary judgment. See Springer v.
Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (explaining that speculation and hunches
about defendants’ motives cannot defeat summary judgment); McCoy v. Harrison, 341
F.3d 600, 604 (7th Cir. 2003) (same).

       Turley also argues that the chronology of mailing his letter to Cowan and then
being transferred to protective custody a few days later suggests that she and Spiller
and Rednour conspired to isolate him. Again, that view of the evidence is not
reasonable and, in light of what Turley said in his letter, borders on the frivolous. It is
No. 12-3630                                                                         Page 4

true that Turley had engaged in protected First Amendment activity when he submitted
the two grievances attached to his letter and when he filed previous lawsuits against
Menard employees. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012); Watkins v.
Kasper, 599 F.3d 791, 798 (7th Cir. 2010); Bridges v. Gilbert, 557 F.3d 541, 553
(7th Cir. 2009). But Turley did not contradict the defendants’ assertion that Rednour
approved his transfer to protective custody because he had asked to be transferred and
not because of a design to retaliate, and neither did Turley dispute the defendants’
evidence that a desire to retaliate played no part in the transfer.

        Thus, Turley cannot demonstrate a causal connection—required for First
Amendment claims of retaliation—between his grievances and lawsuits and the move
to protective custody. See Devbrow v. Gallegos, 735 F.3d 584, 588 (7th Cir. 2013); Watkins,
599 F.3d at 794. Turley simply cites an operating procedure from the Illinois
Department of Corrections assigning wardens the responsibility for deciding whether
inmates will be placed involuntarily in protective custody. See ILL. ADMIN. CODE tit. 20,
§ 501.350(a)–(c). Turley says that Rednour violated this procedure by approving his
transfer without consulting the warden. But Turley asserted in his letter to Cowan that
his life was in danger and thus he intended “to go to Protective Custody here in the
very near future.” At summary judgment he did not challenge the defendants’ assertion
that they understood his letter as requesting a transfer. Moreover, a different operating
procedure (although still requiring prompt notice to the warden) mandates that inmates
requesting placement in protective custody be transferred “as expeditiously as possible”
subject to the warden’s later review. See ILL. ADMIN. CODE tit. 20, § 501.320(a), (b). From
the record before us, a fact finder could not reasonably conclude that the defendants did
anything other than accommodate a request from Turley.

       Next, Turley argues that the magistrate judge overlooked his evidence
purportedly establishing that Quillman was not in his area of the cellhouse on the day
of the alleged disciplinary infraction. Turley had submitted the affidavit of a fellow
inmate housed directly below his cell; that inmate insists that he never heard Turley
threaten or “cuss out” Quillman, and that Quillman did not even work in their unit that
day. All that this affidavit establishes, however, is that the inmate did not hear an
encounter which Turley himself does not deny.

       Again, Turley’s problem is a lack of proof. He asserts repeatedly that Quillman
contrived the incident at Rednour’s request, but he submitted no evidence from which a
finder of fact reasonably could conclude that Quillman lied (or, if he lied, that he was
motivated by a desire to retaliate against Turley for engaging in protected activity). In
No. 12-3630                                                                        Page 5

responding to the defendants’ motion for summary judgment, Turley asserted that he
knows firsthand of Quillman’s motivation to falsify the disciplinary report, but he never
explained this contention. Similarly, Turley testified at his deposition that a different
inmate had overheard Quillman and Schnicker plotting to falsely accuse him, but he
never obtained that inmate’s affidavit or other admissible evidence that the
conversation between the guards had occurred. Turley could have supplied, but never
did, his own affidavit denying the events described in the disciplinary report. See Hale
v. Scott, 371 F.3d 917, 920 (7th Cir. 2004) (explaining that inmate might have remedy for
being disciplined on false charges if he can show that he did not violate prison rules).

       The best Turley did was submit with his complaint a declaration averring that
Schnicker had admitted to him “that he knew it was wrong” to falsify a disciplinary
report. But Quillman, not Schnicker, wrote the disciplinary report, and even accepting
that Schnicker is accurately quoted in Turley’s declaration, the guard’s statement does
not create a dispute about whether Quillman fabricated the incident or about
Quillman’s motivation for writing the report. At most, Schnicker’s statement implies
that he never witnessed the incident and that Quillman lied in saying that he did.

        Turley’s last argument is that the magistrate judge erred by “converting” his
retaliation claim against Lindenberg to one alleging the use of excessive force in
violation of the Eighth Amendment. But Turley overlooks part of the court’s discussion;
in fact, the court did evaluate his retaliation claim and concluded that slamming a door
loudly would not deter a person of ordinary firmness from using the grievance system.
Moreover, the court reasoned, Turley himself proved that point by continuing to submit
grievances after the day Lindenberg slammed the gate. Turley does not engage with the
court’s sensible conclusion that Lindenberg’s conduct did not rise to retaliation, and his
challenge therefore is without merit.

                                                                               AFFIRMED.